MEMORANDUM DECISION
                                                                                 Feb 03 2015, 8:41 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT
      Adam J. Sedia
      Rubino, Ruman, Crosmer & Polen
      Dyer, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      In Re: the Paternity of D.Y.E.                            February 3, 2015
                                                                Court of Appeals Cause No.
      M.D. (Father),                                            64A03-1408-JP-289
      Appellant,                                                Appeal from the Porter Circuit Court
                                                                The Honorable Mary R. Harper,
              v.                                                Judge
                                                                The Honorable Gwenn
                                                                Rinkenberger, Maigstrate
      A.G. (Mother),                                            Cause No. 64C01-1307-JP-671
      Appellee




      Friedlander, Judge.

[1]   After Father’s paternity of P.D. was established, the trial court entered an order

      establishing custody, support, and parenting time. Father appeals the portion of

      the order regarding parenting time. He presents the following consolidated and

      restated issue on appeal: Did the trial court err when it ordered a short period


      Court of Appeals of Indiana | Memorandum Decision 64A03-1408-JP-289 | February 3, 2015            Page 1 of 5
      of supervised parenting time before Father could exercise parenting time

      pursuant to the Indiana Parenting Time Guidelines (the Guidelines)?

[2]   We affirm.


[3]   P.D. was born in April 2012, and Father lived with Mother and P.D. until June

      2013. On July 19, 2013, Mother filed a petition to establish paternity, custody,

      support, and parenting time. Father apparently left the State around September

      to attend to personal issues and did not return until April 2014. Father did not

      see P.D. during this time.

[4]   At the initial hearing on April 10, 2014, Father requested DNA testing, which

      the trial court ordered at Father’s expense. The day before the scheduled

      testing, Father withdrew his request. He stipulated to paternity at the

      subsequent hearing on May 21, 2014 and stipulated that Mother should have

      custody of P.D. On that date, the court entered a provisional custody and

      support order. The parties and the court also addressed interim parenting time,

      and the court indicated that it would approve supervised parenting time at

      Family House to help reintroduce Father and P.D.1




      1
       At the conclusion of the hearing and after setting the next hearing date, the court stated:
               In the meantime if the parties are willing or able of trying to work together I would
               suggest it in terms of, you know, go to Family House, have an independent person tell
               everybody how it works and then you’ll be closer to unsupervised. Because Court is
               inclined to, I’m not saying that I – I just usually do not disregard the, ah, what mothers
               want or think are in the best … in the best interest of their children. I’m not saying I
               listen to them carte blanche but I give mothers great weight because they’re mothers.
      Transcript at 37.



      Court of Appeals of Indiana | Memorandum Decision 64A03-1408-JP-289 | February 3, 2015                Page 2 of 5
[5]   The parties appeared for the final hearing on July 24, 2014 and stipulated that

      parenting time was the only remaining issue.2 Since the previous hearing,

      Father had arranged for and had only one visit at Family House, which was

      two days prior. Due to the length of time Father had gone without being in his

      son’s life, Mother asked the court to order consistent, supervised parenting time

      at Family House twice a week for six weeks to allow P.D. to become

      reacquainted with Father. Parenting time pursuant to the Guidelines would

      then follow. Mother also asked that if Father wanted to bring his eight-year-old

      son with him to Family House, Father arrange additional visits during the six-

      week period. Father, through counsel, responded that he did not “have a

      problem conducting phase-in visitation at the Family House” but requested the

      court to consider the cost and number of visits. Transcript at 53.


[6]   With respect to parenting time, the court’s order provided:

               6.     That the Court finds that Father did not avail himself of the
               supervised parenting time that has been available to him for the last 10
               weeks and, therefore, orders that Father shall have parenting time with
               [P.D.] supervised at Family House for six (6) consecutive weeks, two
               (2) times each week, for one (1) hour each session. If Father
               consistently visits with [P.D.], as stated, Father may include his older
               child…in the last two (2) weeks of his supervised parenting time at
               Family House.




      2
        Mother’s petition for rule to show cause for Father’s failure to pay support was also before the court. The
      court found Father in contempt, ordering him to pay a portion of Mother’s attorney fees and entering an
      income withholding order for future support and arrearage payments. Father does not appeal this ruling.

      Court of Appeals of Indiana | Memorandum Decision 64A03-1408-JP-289 | February 3, 2015              Page 3 of 5
              7.    That Father’s parenting time at Family House shall be at his
              own expense.


              8.      That, if Father successfully completes parenting time with
              [P.D.] for six (6) consecutive weeks, two (2) times each week, for one
              (1) hour each session at Family House, Father’s parenting time with
              [P.D.] shall thereafter be extended to that set out for a child [P.D.’s]
              age in the Indiana Parenting Time Guidelines.


      Appendix at 5.


      On appeal, Father contends that Mother presented no evidence that he posed a

      physical threat to P.D. or that unsupervised parenting time would significantly

      impair P.D.’s emotional development. Directing us to a statute governing

      modifications of existing parenting time orders,3 he argues that the order for

      supervised parenting time violated Indiana law.

[7]   We observe that this was an initial determination of parenting time, not a

      modification. Thus, I.C. § 31-17-4-1 (West, Westlaw current with all 2014

      Public Laws of the 2014 Second Regular Session and Second Regular Technical

      Session of the 118th General Assembly), rather than I.C. § 31-17-4-2, was the

      applicable statute. This statute provides in relevant part:

              (a) A parent not granted custody of the child is entitled to reasonable
              parenting time rights unless the court finds, after a hearing, that the
              parenting time by the noncustodial parent might endanger the child’s




      3
       Ind. Code Ann. § 31-17-4-2 (West, Westlaw current with all 2014 Public Laws of the 2014 Second Regular
      Session and Second Regular Technical Session of the 118th General Assembly).

      Court of Appeals of Indiana | Memorandum Decision 64A03-1408-JP-289 | February 3, 2015       Page 4 of 5
                physical health or significantly impair the child’s emotional
                development.


       Id. Father presents no argument that the short term of supervised parenting

       time, intended to reacquaint him with his two-year-old son before full parenting

       time pursuant to the Guidelines, was unreasonable.

[8]    Moreover, at the final hearing, Father expressly agreed to a period of phase-in

       supervised parenting time at Family House. Father simply expressed concern

       over the number of visits and the cost. Under the circumstances, Father cannot

       now be heard to complain that the short period of supervised parenting time

       ordered by the trial court violated Indiana law.

[9]    Father also asserts a fundamental error argument that is difficult to follow. He

       makes no effort to establish that fundamental error is applicable in this civil

       context and then focuses on cases not involving fundamental error but, rather,

       trial court bias.4 We find this argument unavailing.

[10]   Judgment affirmed.


       Kirsch, J., and Crone, J., concur.




       4
        While the trial court’s statement at the conclusion of the provisional hearing (see supra n.1) was imprudent,
       we are confident, based on our review of the record, that the hearings were conducted in an impartial
       manner. C.f. Brokus v. Brokus, 420 N.E.2d 1242, 1249 (Ind. Ct. App. 1981) (reversing custody order for abuse
       of discretion where “record [was] replete with statements and actions by the trial court exemplifying its
       prejudice [in favor of mother]”).

       Court of Appeals of Indiana | Memorandum Decision 64A03-1408-JP-289 | February 3, 2015             Page 5 of 5